DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-9, as filed on 04/15/2020, are currently pending and considered below.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (Page 2). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract needs to be in single paragraph form.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claims 1-9: correct all instances of “silicon” to ---silicone---.
Claim 1, lines 9-10: correct “protects hiker’s to ---protects the hiker’s---.
Claim 1, line 11: correct “two bottles” to ---the two bottles---.
Claim 1, line 12: correct “bottles surface” to ---the bottles surface---.
Claim 2, line 5: correct “hiker” to ---the hiker---.
Claim 3, line 2: correct “that ring” to ---the ring---.
Claim 4, line 3: correct “the bottle top” to ---the bottle’s top---.
Claim 4, line 1: correct “made of” to ---is made of---.
Claim 4, line 5: 
Claim 6, line 1: correct “Do-It-Yourself” to ---A Do-It-Yourself---.
Claim 7, line 1: add at beginning: ---7. The Do-It-Yourself hiking bottle upgrade weightlifting article of claim 6, wherein a---.
Claim 8, line 7: correct “thin silicone” to ---the thin silicone---.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1, line 2 recites: “usually with two bottles”. The phrase "usually" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention and it is unclear if two bottles are required or just one.
Claim 1, lines 3-4 recite: “low elasticity, and high durability”. The claims are rendered indefinite as it is unclear the meets and bounds of the claims and it is unclear what can be considered “low” elasticity or what could be considered “high” durability as neither are further defined within the specification.
Claim 1, lines 12-13 recite: “and vacuum insulation, if such present, from damages”. The phrase “if such present” renders the claim indefinite because it is unclear if vacuum insulation is part of the claimed invention or an optional limitation. Likewise it is unclear what vacuum 
Claim 1, lines 15-16 recite: “when the bottles abruptly stop at the bottles collision”. It is unclear what applicant is claiming. Applicant is suggested to amend the limitation to ---when the bottles abruptly stop due to the bottles’ colliding---.
Claim 2, line 3 recites: “wherein said strap goes over the hiker’s hand as a two-layered band”. The claim is rendered indefinite as it is unclear if the hand and the strap are creating the two layer band or if the strap is the two layered band. Applicant is suggested to amend the limitation to ---wherein said strap is a two-layered band that goes over the hiker’s hand---.
Claim 2, line 4 recites: “well controlled elasticity”. The claim is rendered indefinite as it is unclear is different or further defining the low elasticity in claim 1 or is a different elasticity.
Claim 2, line 6 recite: “the cap”. There is a lack of antecedent basis for this limitation within the claims. Applicant is suggested to amend to ---a cap---.
Claim 3, line 3 recite: “the bottle cap”. There is a lack of antecedent basis for this limitation within the claims. Applicant is suggested to amend to ---a bottle cap---.
Claim 4, lines 1-2 contains the trademark/trade name "VELCRO brand VELSTRETCH tape".  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or the hook and loop strap and, accordingly, the identification/description is indefinite.
 Claim 4, lines 3-5 recite: “whereby said tape material proved itself in industrial applications as cable and lumber holders that required a closure to expand and contract repeatedly under heavier than the bottle weight”. The phrase “whereby said tape material proved itself” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear if applicant is claiming a limitation or providing examples of what the Velcro tape is capable of providing. Applicant is suggested to remove this limitation as it does not seem to further limit the claim.
Claim 5, line 1 contains the trademark/trade name “soft Velcro lock”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a lock and, accordingly, the identification/description is indefinite. 
Claim 5, lines 3-4 recite: “whereby said lock provides better comfort compared to a buckle made of hard plastic”. The claim is rendered indefinite as it is unclear the meets and bounds of the claim and if a plastic buckle is required or what is being limited. Applicant is suggested to remove the limitation as it does not appear to properly limit the claimed invention.
Claim 6, line 1 recites: “Do-it-yourself” hiking bottle upgrade into weightlifting article”. The claim is rendered indefinite as it is unclear if applicant intending to claim a process/method. Applicant is suggested to amend the preamble to ---A bottle-holding article for weightlifting exercises---.
Claim 6, lines 4-5 contains the trademark/trade name "VELCRO brand VELSTRETCH tape".  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the hook and loop strap and, accordingly, the identification/description is indefinite.
Claim 6, lines 9-10 recite: “play a role of the bottle bumper”. There is a lack of antecedent basis for bottle bumper within the claim. Likewise it is unclear what applicant is stating with “plays a role” and if applicant is using “plays a role” as a transitional phrase. Applicant is requested to look at MPEP 2111.03 Transitional phrases to see phrases used to define the scope 
Claim 6, lines 11-12 recite: “whereby said upgrade can be done to any bottle and not necessarily by the bottle manufacturer”. The claim is rendered indefinite as is unclear the meets and bounds of the claim and if a metallic bottle is required for the claim or any bottle can be used. Applicant is suggested to remove the limitation as it does not appear to properly limit the claimed invention.
Claim 7, line 1 recites: “7. Furniture slider can be used for Claim 6 bottle bumper”. There is a lack of antecedent basis in the claims for Furniture slider. It is unclear if applicant is stating that the bottle bumper is capable of being used as a furniture slider or if a furniture slider can be used as the bottle bumper. Likewise it is unclear if a furniture slider is required for the claim due to “can be” language.
Claim 7, line 2 recites “wherein its sliding side made of non-elastic material”. There is a lack of antecedent basis within the claims for these limitations. Likewise it is unclear what “its” is referring to: the furniture slider or the bottle bumper. 
Claim 7, line 4 recites: “that duct tape”. The claim is rendered indefinite as it is unclear if the duct tape is the sticky tape of claim 6 or is a separate limitation. Applicant is requested to keep consist limitation labeling within the claims and when further defining a limitation to state that “said limitation further comprises”.
Claim 7, lines 5-6 recites “the other side of the slider made of elastic silicon”. There is a lack of antecedent basis for the other side made of elastic silicon.”
Claim 8, line 1 recites “By-Manufacturer-Only hiking bottle upgrade into weightlifting article”. The claims is rendered indefinite as it is unclear if applicant is trying to claim a process/method of making a bottle holder. 
Claim 8, line 7-8 recites: “whereby cost of such upgrade to the bottle manufacturer, especially if thin silicon bumper was in place already, is low compared to Do-It-Yourself article in Claim 6”. The claim is rendered indefinite as it is unclear if claim 8 is dependent on claim 6. Likewise it is unclear the meets and bounds of the limitations are and whether if these limitations further limit the claimed invention. Applicant is suggested to remove the limitations as it doesn’t seem to further limit the claim. Applicant is suggested to include structural and functional language.
Claim 8, line 7-8 recites: “whereby cost of such upgrade to the bottle manufacturer, especially if thin silicon bumper was in place already, is low compared to Do-It-Yourself article in Claim 6”. It is unclear if claim 8 is dependent on claim 6. It is unclear the meets and bounds of the claim due to applicant reciting claim 6. Applicant is suggested to remove the limitation as it does not appear to properly limit the claimed invention.
Claims 1-9 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 6401993 B1 (Andrino) in view of HookandLoop, Stretch Loop [online], published Aug 3rd, 2017, Retrieved from the Internet <URL: https://web.archive.org/web/20170803191210/http://hookandloop.com:80/products/specialty-hook-and-loop/stretch-loop > (Hook and Loop) in further view of US 20160157583 A1 (Winter et al; henceforth Winter).
	Regarding Independent Claim 1, Andrino discloses a bottle-holding article (bottle holder 1 with strap 18) for weightlifting exercise performed by a hiker (“a bottle holder that can be easily attached and/or supported by the human body and which can properly secure a bottle inside said holder during vigorous exercise” Col. 1, lines 22-25; the bottle is a weight on the user during exercise) with bottle (bottle 46) comprising:
	a. strap (adjustable strap 18 with Velcro),
	b. cup-shaped bumper (bottom half of bottle holder 1),
(loop 12 with the horizontal hole throughout) near its upper end (see Figure 2 wherein the loop 12 is at the top of the holder 1) through which said strap is looped (strap 18 is looped through said hole via ring 16A), 
	whereby said bumper absorbs repetitive stress coming from two bottles’ repetitive collisions, therefore protecting bottle’s surface and vacuum insulation, if such present, from damages (see 112(b) above; “The third, outer material is preferably constructed from nylon, canvas, cotton, or synthetic variations thereof. The only restriction is that the outer material be durable under use conditions” Col. 4, lines 1-5; in as best understood and as much as applicant has shown the third material of the holder 1 is capable of protecting the bottle from collisions and therefore protects the surface and provides vacuum insulation), 
	whereby overall design allows the hiker to have his/her grip relaxed (the user is capable of relaxing their grip while in use), therefore avoid shear stress on the palm when the bottles abruptly stop at the bottles’ collision (the third material provides protection against shear stress through continual use) and avoid wrist fatigue coming from holding and carrying the bottle (the user is capable of avoiding fatigue through the use of the strap 18). 
	Andrino discloses the bottle-holding article as substantially claimed, see above. Andrino further discloses that the bottle holder 1 may comprise a first material that is a pliable plastic, vinyl liner or nylon liner which acts as a barrier for water and moisture (Col. 3, lines 61-62). 
	Andrino does not disclose the bottles weight being 2-4lbs, the strap being 1”-1.5” wide or plushed and that it has a low elasticity predefined strength, and high durability, the bumper comprising silicone with at least a 0.4” thick bottom, and whereby said strap is able to sustain 
	HookandLoop teaches an analogous Velcro and nylon strap attachment configured to come into contact with the user’s skin comprising 1"-1.5" (“ 1”, 1.5” widths” Page 1) wide plushed strap (“Velstretch loop fasteners” Page 1; in as much as applicant has shown in as best understood the velstretch is the plushed material) that has low elasticity, predefined strength, and high durability (in as much as applicant has shown and as best understood the velstretch has a low elasticity, predefined strength, and high durability), whereby said strap is able to sustain 1,000 contractions and expansions during a single trip caused by bottle acceleration and its predefined strength protects hiker’s head, body, and hands from injuries (in as much as applicant has shown and as best understood the velstretch loop strap provides the durability to sustain wear and tear along with protect the user from injury). 

    PNG
    media_image1.png
    335
    214
    media_image1.png
    Greyscale

Figure 1: HookandLoop
(Page 2: HookandLoop). 
	Andrino in view of HookandLoop does not disclose the bottles weight being 2-4lbs, the bumper comprising silicone with at least a 0.4” thick bottom. 
	Winter teaches an analogous bottle-holding article in use with 2-4lbs bottles (bottles 110; “having a volumetric size of 1 liter” ¶ 52; 1L is 2.2lbs) comprising a cup-shaped silicon bumper (bottom half of sleeve 100; “sleeve 100 is constructed of an elastomeric polymer (for example, silicone)” ¶ 44; elastomeric polymer is a type of pliable plastic) with at least a 0.4” thick bottom (“The sleeve height SH is approximately 6 inches” ¶ 52; the bottom half of sleeve 100 is at least 0.4” thick). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Andrino’s bottle to be a 1 liter bottle, the bumper to have a height of 6 inches, and the first layer of the bumper to comprise silicone, as taught by Winter, in order to carry more water for hydration during exercise and provide material that can absorb a certain amount of impact energy by compression of the material itself and by deforming its shape (¶ 44). 

    PNG
    media_image2.png
    498
    343
    media_image2.png
    Greyscale

Figure 1: Winter
	Regarding Claim 3, Andrino in view of HookandLoop and Winter further the discloses article of Claim 1 further including a ring (O-ring 36) to be put on the bottle’s neck (over the neck of a bottle 46), whereby said plushed strap can be looped through that ring that provides a connection point to the bottle top when it is not feasible to use the bottle cap for such connection (the strap is capable of being looped through the ring 36 by the user in order to provide an additional connection point). 
	Regarding Claim 4, Andrino in view of HookandLoop and Winter further discloses the article of Claim 1 wherein said plushed strap made of VELCRO® brand VELSTRETCH® tape (see 112(b) above; “ Velstretch”, see Claim 1) that provides 55% elongation under 4 lb load (in as much as applicant has shown and as best understood the strap is VELCRO® brand VELSTRETCH® tape with 1-1.5” width and thus provides 55% elongation under 4lbs load as they are the same material), whereby said tape material proved itself in industrial applications as cable and lumber holders that required a closure to expand and contract repeatedly under heavier than the bottle weight (as best understood and as much as applicant has shown the strap is Velstretch and therefore is capable of being used in cable and lumber holders, see 112(b) above).
	Regarding Claim 5, Andrino in view of HookandLoop and Winter further discloses the article of Claim 4 further including soft VELCRO® lock ultrasonically welded on said strap (“the material herein may be connected to each other by sewing, sonic welding, heat transfer, heat welding, etc.” Col. 4, lines 5-6; the materials of the strap and holder are ultrasonically welded), whereby said lock provides better comfort compared to a buckle made of hard plastic (in as much as applicant has shown and as best understood as the material is Velstretch and is ultrasonically welded it therefore provides better comfort).  
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 6401993 B1 (Andrino) in view of HookandLoop, Stretch Loop [online], published Aug 3rd, 2017, Retrieved from the Internet (Hook and Loop) in view of US 20160157583 A1 (Winter) in further view of US 5147079 A (Heather).
	 Regarding Claim 2, Andrino in view of HookandLoop and Winter discloses the invention as substantially claimed, see above. Andrino further discloses buckles to lock said plushed strap into a loop (“first and second adjustment buckles (not shown)” Col. 3, lines 39-40) whereby said strap goes over the hiker’s hand as a two-layered band to provide well controlled elasticity and comfort (see Figure 2 wherein strap 18 has doubled layered portions 20A, 20B and in as much as applicant has shown and described provide well controlled elasticity and comfort through the material properties), and said strap holds the cap (see 112(b) above; “strap 18 can be utilized as a shoulder strap to carry bottle holder 1 or adjusted to be used as a belt to carry bottle holder 1 around the waist of an individual” Col. 4, lines 22-24; the strap holds the holder 1 and by extension holds the cap and bottle).
	Andrino does not disclose the buckle as a parachute buckle, and whereby said parachute buckle can be quickly unlocked when hiker wants to drink.
	Heather teaches an analogous bottle-holding article (carrier device 1) for bottles (bottle 2) comprising a strap (shoulder strap 7) wherein the strap further comprises a parachute buckle (twin-buckle with clasp 12 and tongue 13; in as much as applicant has shown the twin buckle is a parachute buckle), whereby said parachute buckle can be quickly unlocked when hiker wants to drink (see Figure 1 wherein the buckle is unlocked, the user is capable of unlocking the buckle and drinking from the water bottle). 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Andrino’s buckles to be parachute buckles that allow for quick unlocking, as taught by Heather, in order to provide a quick unlocking buckle fastener.

	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6401993 B1 (Andrino) in view of HookandLoop, Stretch Loop [online], published Aug 3rd, 2017, Retrieved from the Internet (Hook and Loop) in further view of US 20160157583 A1 (Winter) in further view of US 5680958 A (Mann et al; henceforth Mann). 
	Regarding Independent Claim 8, Andrino discloses a By-Manufacturer-Only hiking bottle upgrade (bottle holder 1 with strap 18, see 112(b) above, claim is being interpreted as apparatus claim) into weightlifting article (“a bottle holder that can be easily attached and/or supported by the human body and which can properly secure a bottle inside said holder during vigorous exercise” Col. 1, lines 22-25; the bottle is a weight on the user during exercise) comprising: 
	a. a bottle with two metallic horizontal buckles (first and second adjustment buckles at 20A, 20B) on its surface (in as much as applicant has shown and best understood the buckles are horizontal as they extend from left to right), 
	b. strap (strap 18 with Velcro) attached to said buckles on the surface of the bottle (buckles are at the surface of the bottle at reference numbers 20A, 20B attached to the strap 18),
	c. cup-shaped bumper (bottom half of bottle holder 1) to hold on to the bottle and to withstand thousands of hits (in as much as applicant has shown the circular body 2 and bottom 42 hold onto and protect the bottle), 
	whereby cost of such upgrade to the bottle manufacturer, especially if thin silicon bumper was in place already, is low compared to Do-It-Yourself article in Claim 6 (see 112(b)s above, as best understood if the structure is provided in parts a-c then this limitation is met within the claims), whereby aesthetical change comes down to the strap on the bottle’s side, thus, the change is easier to be accepted by designers (see 112(b) above, as best understood if the structure is provided in parts a-c above then this limitation is met within the claims).
	Andrino discloses the bottle-holding article as substantially claimed, see above. Andrino further discloses that the bottle holder 1 may comprise a first material that is a pliable plastic, vinyl liner or nylon liner which acts as a barrier for water and moisture (Col. 3, lines 61-62).
	Andrino does not disclose the bottle as metallic, the strap as plushed that has low elasticity, predefined strength, and high durability, attached to said buckles on the surface of the bottle, the bumper comprising silicon with at least 0.4” thick bottom and tall sides. 
	HookandLoop teaches an analogous Velcro and nylon strap attachment configured to come into contact with the user’s skin comprising 1"-1.5" (“ 1”, 1.5” widths” Page 1) wide plushed strap (“Velstretch loop fasteners” Page 1; in as much as applicant has shown in as best understood the velstretch is the plushed material) that has low elasticity, predefined strength, and high durability (in as much as applicant has shown and as best understood the velstretch has a low elasticity, predefined strength, and high durability).

    PNG
    media_image1.png
    335
    214
    media_image1.png
    Greyscale

Figure 2: HookandLoop
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Andrino’s strap to be 1.5” wide Velstretch loop material, as taught by HookandLoop, in order to provide a tight and strong material (Page 2: HookandLoop). 
	Andrino in view of Hook and loop does not disclose the bottle as metallic, the bumper comprising silicon with at least 0.4” thick bottom and tall sides. 
	Winter teaches an analogous bottle-holding article in use with bottles (bottles 110) comprising a cup-shaped silicon bumper (sleeve 100; “sleeve 100 is constructed of an elastomeric polymer (for example, silicone)” ¶ 44; elastomeric polymer is a type of pliable plastic) with a 0.4” thick bottom and tall sides (“The sleeve height SH is approximately 6 inches” ¶ 52; the bottom half of sleeve 100 is at least 0.4” thick). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Andrino’s bumper bottom and sides to have a height of 6 inches, and the first layer of the bumper to comprise silicone, as taught by Winter, in order to carry more water for hydration during exercise and provide material that can absorb a certain amount of impact energy by compression of the material itself and by deforming its shape (¶ 44). 

    PNG
    media_image2.png
    498
    343
    media_image2.png
    Greyscale

Figure 1: Winter
	Andrino in view of Hook and loop and Winter does not disclose the bottle as metallic. 
	Mann teaches an analogous bottle-holding article (bottle holder 100) comprising a bottle (bottle 20; “comprised of different materials (e.g., plastic, metal, or glass)” Col. 3, line 38).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Andrino’s bottle to be metal, as taught by Mann, in order to provide a bottle that doesn’t leech chemicals into the drinking water and provide a more durable drinking bottle. 
	Regarding Claim 9, Andrino in view of HookandLoop, Winter, and Mann further discloses the article of Claim 8 wherein said plushed strap made of VELCRO® brand VELSTRETCH® 1.5" wide tape (see Claim 8 above, the strap is made of Velcro brand velstretch at 1.5” width) with its ends looped through said buckles (the buckles are located at 20A, 20B at the ends of the strap 18 and wherein the strap 18 is looped through the buckles, see the loop in Figure 2) and ultrasonically welded to the strap (“the material herein may be connected to each other by sewing, sonic welding, heat transfer, heat welding, etc.” Col. 4, lines 5-6; the materials of the strap and holder are ultrasonically welded), whereby 1.5" single-layer band with the welded-in ends is twice less expensive than two-layered 1" band with some lock or buckle (see 112(b) above, in as best understood and in as much as applicant has shown the strap is the Velcro brand velstretch and therefore is half as expensive).  
Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is 
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 




/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784